DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/27/21 have been fully considered but they are not persuasive.
Applicant argues that Munro only discloses databases at a high level, as would be generally understood by one in the art. Nothing within any of the references to a database within the Munro reference indicate that they store a plurality of prompts. Furthermore, Munro is absolutely silent regarding a content library database comprising a plurality of prompts. In the Munro reference generally, and specifically in paragraph [0005] the system generates the prompts, rather than storing them in a content database. The examiner disagrees. Munro teaches in paragraph [0071} that the database can include documents and examples of the types of documents may include posts in social media, emails, and commands spoken or written to electronic devices.  The applicants specification states that a prompt as a "one of several questions ... or the like" as would be understood by one of ordinary skill in the art, such as a prompt for a test or question. The "prompt" in Munro is nothing more than an automatically generated prompt to annotate the document simulation data, the prompt eliciting data to determine which node the Serial No. 16/281,033Response to Non-Final Office Action dated January 28, 2021Page 8document should be classified into. Thus, the prompt in Munro does not read on, teach, or suggest the prompt disclosed in the specification as filed and claimed herein. The examiner disagrees. Also in paragraph [0071] Munro states that the documents can be other types including questions and answers either in isolation or as part of longer dialogues. 
Applicant argues that Munro discloses a "prompt," but as analyzed in more detail above, does not disclose receipt of a prompt as disclosed and claimed in the instant application, which is, for example a question on an academic assessment, but instead discloses an automatically generated prompt to annotate the document simulation data, the prompt eliciting data to determine which node the document should be classified into. Thus, Munro only discloses the claim limitation at a high level, as would be generally understood by one in the art. The examiner disagrees. The examiner disagrees.  In paragraph [0071] Munro states that the documents can be other types including questions and answers either in isolation or as part of longer dialogues.  
Applicant argues that Munro is absolutely silent regarding a model database comprising at least one model trained to evaluate prompts. The model in Munro is automatically generated by a server, and there is no evidence in paragraph [0006] or throughout the Munro reference that the automatically generated model is stored in a model database. Furthermore, in Munro, the model is generated, and in response, the system generates an automatically generated prompt to annotate the document simulation data, the prompt eliciting data to determine which node the document should be classified into. Thus, Munro discloses the exact opposite of what is claimed, viz., where the instant claims include a model trained to evaluate received prompts that already exist, Munro automatically generates a model which, in turn, automatically generates a prompt. The examiner disagrees. Paragraph [0063] teaches that the client control platform may be stored locally and within the exclusive control of the client and it may be configured to deploy a pre-generated natural language model, meaning the natural language model was already trained with previous data. Clearly Munro teaches that the model was previously stored, it is clear that the language model was in a database according to Munro’s figure 16 and paragraph [0059] a database may refer to a data storage resource and may store data structured, as a text file, a relational database, a hierarchical store, or any other suitable means for organizing and storing data, this means that the pre-generated model was stored in a database.
QB\ 159311.00457\67500700.1Applicant argues that the present claims, the cited references, taken singularly or in combination, fail to disclose, read on, teach or suggest, iteratively receiving a prompt from a user via a prompt creation window within a user interface and submits that it does not disclose, read on, teach, or suggest the limitations recited in the instant claims. In the OA, the Examiner states that Munro discloses iteratively receiving a prompt from a user via a prompt creation window within a user interface in paragraph [0005] of the reference. OA, page 2. Applicant respectfully maintains that the Examiner has mischaracterized Munro. The examiner disagrees. There are several instances in Munro where the users may be analysists providing inputs to the natural language platform to more efficiently train the natural language model by interfacing with devices, see par. [0058]. Paragraph [0050, 0054] teaches that the natural language platform may be configured to utilize rules in combination with the iterative human annotation/machine learning process. QB\ 159311.00457\67500700.1 Serial No. 16/281,033Response to Non-Final Office Action dated January 28, 2021 
Page 10Applicant argues that Munro is completely silent regarding a prompt creation window within a user interface. It logically follows, therefore, that if Munro does not disclose a prompt creation window, Munro could not possibly disclose, read on, teach, or suggest providing iterative feedback to a user via the prompt creation window. Thus, Munro paragraph [0005] and the entire reference fail to disclose providing iterative feedback to a user via the prompt creation window. The examiner disagrees. Munro discloses several interfaces for users, in par. [0058, 
Applicant argues that Munro fails to disclose a received prompt; it would therefore be logically impossible for Munro to disclose parsing the received prompt to identify a plurality of prompt evaluation portions associated with the received prompt. Additionally, Munro is absolutely silent regarding any sort of prompt evaluation portions associated with the received prompt. As disclosed above Munro teaches that the documents can include commands or questions/answers. Paragraph [0041] discloses that the natural language model may parse a given number of documents follow the rules and attempt to categorize the documents by the rules. Therefore Munro teaches the claimed limitations. 
Applicant argues that QB\ 159311.00457\67500700.1 Serial No. 16/281,033Response to Non-Final Office Action dated January 28, 2021 Page 11not only does paragraph [0005] of the Munro reference (and the reference itself) not disclose parsing the prompt to identifying a plurality of prompt evaluation portions associated with the received prompt, but, in fact, teaches the exact opposite. Specifically, where the instant claims include parsing the prompt to identify a plurality of prompt evaluation portions associated with the received prompt, Munro discloses automatically generating a model using document simulation data, which is then subdivided into a hierarchy of topical nodes, which are then used to generate a prompt to annotate the document simulation data. In other words, in Munro, the prompt is not created until after the document simulation data is divided into topical nodes, and therefore does not disclose the parsing of the prompt, but the generate of the prompt from the subdivided data from the model. Paragraph [0041] discloses that the natural language model may parse a given number of documents follow the rules and attempt to categorize the documents by the rules. Therefore Munro teaches the claimed limitations. Also 
Applicant argues that Munro fails to disclose receiving a prompt, but instead automatically generates a prompt for document annotation. It would therefore be logically impossible for Munro to disclose identifying pre-existing data relevant to one of the evaluation portions of the received prompt. Furthermore, the data in Munro paragraph [0018], by the Examiner's own admission, is "untested data" which needs "to [be] classified." This is clearly not pre-existing data, but rather untested data that has been automatically generated and needs classification. Furthermore, nothing in paragraph [0018], or throughout the Munro reference, discloses, teaches, or suggests identifying pre-existing data relevant to one of the evaluation portions of the received prompt. The examiner disagrees, paragraph [0086] teaches that the natural language platform may configured to ingest data related to one or more pre-existing ontologies. The data may be used to help build the ontology for the present natural language model. They may be obtained from the user or the client who has already performed work building natural language model.QB\ 159311.00457\67500700.1 Serial No. 16/281,033Response to Non-Final Office Action dated January 28, 2021 
Page 12Applicant argues that Munro, fail to disclose, read on, teach or suggest, training a model for evaluating responses to the prompt at least in part based on the pre-existing data. Applicant has carefully reviewed the cited prior art, and respectfully submits that it does not disclose, read on, teach, or suggest the limitations recited in the instant claims. In the OA, the Examiner states that Munro discloses training a model for evaluating responses to the prompt at least in part based on the pre-existing data in paragraph [0018] of the reference. OA, page 3. Applicant respectfully maintains that the Examiner has mischaracterized Munro. As established above, 
Applicant argues that Munro fail to disclose, read on, teach or suggest, providing training information to the user via a training level indicator in the user interface. Applicant has carefully reviewed the cited prior art, and respectfully submits that it does not disclose, read on, teach, or suggest the limitations recited in the instant claims. In the OA, the Examiner states that Munro discloses providing training information to the user via a training level indicator in the user interface in paragraphs [0007] of the reference. OA, page 3. Applicant respectfully maintains that the Examiner has mischaracterized Munro. The examiner disagrees. Par. [0118] teaches that the annotations may provide feedback to rate the quality of the ontology structure. Paragraph [0116] teaches that the annotation prompts may be displayed in one or more graphical interfaces and 
QB\ 159311.00457\67500700.1 
Serial No. 16/281,033 
Response to Non-Final Office Action dated January 28, 2021 
Page 13 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munro U.S. PAP 2016/0162456.
Regarding claim 1 Munro teaches a system for training a model for a custom authored prompt evaluation (methods for generating a natural language model, see abstract), 2the system comprising:  
3a memory (memory, see par. [0005]) comprising:

and a model database comprising an at least one model trained to evaluate prompts (testing by the natural language platform performance of the natural language model, see par. [0006]); 
and  5at least one processor (processor, see par. [0005]))configured to:  
6iteratively receive a prompt from a user via a prompt creation window 7within a user interface (annotation prompt for each document, see par. [0005]));  
8provide iterative feedback to a user via the prompt creation window (causing display of by the natural language platform at least one annotation prompt for each document among the plurality of documents, see par. [0005]));  
9parse the prompt to identifying a plurality of prompt evaluation portions 10associated with the received prompt (receive among the received annotations patterns for how the documents in the training data are to be subdivided according to the at least two topical nodes of the hierarchical data, see par. [0005]));  
11identify pre-existing data relevant to one of the evaluation portions of the 12received prompt (utilizing natural language model to identify topical content of untested data and to classify said untested data, see par. [0018]));  
13train a model for evaluating responses to the prompt at least in part based 14on the pre-existing data (modifying the natural language model with updated data, see par. [0018]); 
and  15provide training information to the user via a training level indicator in the 16user interface (computing a performance metric for the natural language model based on the results of 
Regarding claim 12 Munro teaches the system of claim 1, wherein the at least one processor is configured to 2iteratively: 
gather new training data (identify topical content of untested data, see par. [0018]); 
update training of the model with the new training data (modify natural language model with updated data, see par. [0018]); 
and  3evaluate the training of the model (evaluate the model and iterating back to obtain more human annotations, see par. [0043]).  
Regarding claim 13 Munro teaches the system of claim 2, wherein the at least one processor is configured to 2determine that the model is sufficiently trained (natural language model is determined to satisfy some threshold criterion, see par. [0170]).  
Regarding claim 14 Munro teaches  The system of claim 3, wherein the at least one processor is configured to 2control an evaluation interface to generate a launch window upon determining that the model is 3sufficiently trained (analysts may be offered displays of various metrics that express levels of performance of the natural language model, see par. [0168]).  
Regarding claim 51 Munro teaches the system of claim 4, wherein the launch window provides at least one 2of: 
an indicator of sufficiency of training of the model (displays of various metrics that express levels of performance, see par. [0168]); 
and a feature manipulable to initiate auto evaluation with the model of responses received to the prompt (it may be determined that the ontology could be modified to improve model 
107	Regarding claim 6 Munro teaches the system of claim 5, wherein the at least one processor is configured to: 
provide the prompt to a plurality of users (analyst may evaluate the data, see par. [0124]); 
receive a response from each of the plurality of users (determine that certain clarifications may be needed, see par. [0124])); 
 3determine that the model is sufficiently trained (trained model satisfies one or more performance criteria, see par. [0085]);  
and auto-evaluate the responses with the model (model may be utilized by the natural language platform to analyze untested data, see par. [0085]).  
Regarding claim 17 Munro teaches the system of claim 6, wherein the at least one processor is configured to 2control the evaluation interface to display at least one of the auto-evaluated responses (graphical user interface may be included and may be configured to graphically depict how the documents are organized within the ontology, see par. [0085]).  
Regarding claim 8 18 Munro teaches the 1 system of claim 7, wherein the at least one processor is configured to 2receive a modification to the displayed at least one of the auto-evaluated responses via an input 3feature of the evaluation interface (users may be examples of analysis who are providing inputs to the natural language platform for more efficiently train the natural language model, see par. [0058]).  
Regarding claim 919 Munro teaches the system of claim 8, wherein the at least one processor is configured to 2control the evaluation interface to modify an appearance of the input 
Regarding claim 101101010 Munro teaches the 1 system of claim 9, wherein the at least one processor is configured to 2control generation of an output data interface, wherein the output data interface comprises a 3scoring summary window identifying scoring status of received responses (statistical scores to classify a document, see par. [0167]; analysist may be offered various metrics that express levels of performance of the natural language model, see par. [0168]); 
and wherein the 4output data interface comprises a distribution window comprising a graphical display of a 5distribution of the auto-evaluations of the responses (evaluation metrics may include the label distribution and the proportion of annotated documents are not assigned any label, see par. [0119]). 
 
Regarding claim 111 Munro teaches a method for training a model for custom authored prompt evaluation, the 2method comprising: 
368 	106iteratively receiving a prompt from a user via a prompt creation window 7within a user interface (annotation prompt for each document, see par. [0005]));  
8providing iterative feedback to a user via the prompt creation window (causing display of by the natural language platform at least one annotation prompt for each document among the plurality of documents, see par. [0005]));  
9parsing the prompt to identifying a plurality of prompt evaluation portions 10associated with the received prompt (receive among the received annotations patterns for how the documents in the training data are to be subdivided according to the at least two topical nodes of the hierarchical data, see par. [0005]));  

13training a model for evaluating responses to the prompt at least in part based 14on the pre-existing data (modifying the natural language model with updated data, see par. [0018]); 
and  15providing training information to the user via a training level indicator in the 16user interface (computing a performance metric for the natural language model based on the results of the testing, determining that the model satisfies at least one performance criterion, see par. [0007]).  

Regarding claim 121 Munro teaches the 1 method of claim 11, further comprising iteratively: gathering new training data (identify topical content of untested data, see par. [0018]); 
updating training of the model with the new training data (modify natural language model with updated data, see par. [0018]); 

Regarding claim 131 Munro teaches the 1 method of claim 12, further comprising determining that the model is 2sufficiently trained (natural language model is determined to satisfy some threshold criterion, see par. [0170]).    
Regarding claim 141 Munro teaches the 1 method of claim 13, further comprising controlling an evaluation 2interface to generate a launch window upon determining that the model is sufficiently trained (analysts may be offered displays of various metrics that express levels of performance of the natural language model, see par. [0168]).    
claim 151 Munro teaches the 1 method of claim 14, wherein the launch window provides at least one 2of: an indicator of sufficiency of training of the model (displays of various metrics that express levels of performance, see par. [0168]); 
and a feature manipulable to initiate auto evaluation with the model of responses received to the prompt (it may be determined that the ontology could be modified to improve model performance thus the natural language platform may proceed back to block 1420 to allow for ontology to be modified, see par. [0166]).  

Regarding claim 161161 Munro teaches the 1 method of claim 15, further comprising: 
providing the prompt to a 2plurality of users (analyst may evaluate the data, see par. [0124]);
 receiving a response from each of the plurality of users (determine that certain clarifications may be needed, see par. [0124]); 
determining that the 3model is sufficiently trained (trained model satisfies one or more performance criteria, see par. [0085]);
and auto-evaluate the responses with the model (model may be utilized by the natural language platform to analyze untested data, see par. [0085]).  

Regarding claim 171 Munro teaches the 1method of claim 16, further comprising controlling the evaluation 2interface to display at least one of the auto-evaluated responses (graphical user interface may be included and may be configured to graphically depict how the documents are organized within the ontology, see par. [0085]).  
claim 18118181 Munro teaches the 1 method of claim 17, further comprising receiving a modification to 2the displayed at least one of the auto-evaluated responses via an input feature of the evaluation 3interface (users may be examples of analysis who are providing inputs to the natural language platform for more efficiently train the natural language model, see par. [0058]).    
Regarding claim 19119 Munro teaches the 1 method of claim 18, further comprising controlling the evaluation 2interface to modify an appearance of the input feature in response to the received modification (ontology may also be created based on direct inputs from the client, see par. [0083]).  
Regarding claim 120 Munro teaches the method of claim 19, further comprising controlling generation of an 2output data interface, wherein the output data interface comprises a scoring summary window 3identifying scoring status of received responses(statistical scores to classify a document, see par. [0167]; analysist may be offered various metrics that express levels of performance of the natural language model, see par. [0168]), 
and wherein the output data interface comprises a graphical display of the auto-evaluations of the responses (evaluation metrics may include the label distribution and the proportion of annotated documents are not assigned any label, see par. [0119]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656